internal_revenue_service index number department of the treasury washington dc telephone number in reterence to cc dom corp plr-114417-98 date sct parent distributing controlled sub this letter responds to your date request that we supplement our letter_ruling dated date as amended by a letter dated date tr-31-0425-93 published as plr together the prior fetter ruling capitalized terms retain the meanings originally assigned them additional information was submitted in letters dated date date and october effective date all of the shareholders of distributing contributed all of their common and preferred_stock in distributing to parent in return for the same plr-114417-98 4z number of shares of common and preferred_stock of parent the shares of parent transferred te the former sharehoiders of distributing constituted all of parent’s issued and outstanding_stock all of the issued and outstanding_stock of distributing was thereafter contributed by parent to sub in return for all of sub’s issued and outstanding_stock the prior letter_ruling includes the following two representations gj i there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the transaction neither distributing nor controlled will elect to be treated as an s_corporation under sec_1361 of the code for federal_income_tax purposes the principal_shareholder of parent is considering whether the shareholders should cause parent to redeem its outstanding preferred_stock and make an s election the same shareholder of parent would like to transfer stock of parent to certain family members by gift the contemplated transfers of parent's stock include the following the redemption of parent's preferred_stock in exchange for cash or other_property the conversion of parent's preferred_stock into parent's common_stock and the transfer by gift of parent's common_stock or preferred_stock from parent's principal_shareholder to his spouse as well as to his children and grandchildren and their spouses or to trusts for their respective benefit to the extent parent preferred_stock is transferred by gift and thus remains outstanding parent will not make an s_corporation_election based on the information and representations included with the request for the prior ruling letter and with this submission we hold as follows neither the filing of an election by parent to be treated as an s_corporation under sec_1361 of the internal_revenue_code nor any of the proposed transfers of interests in parent specifically described above after the date hereof will cause the internal_revenue_service to revoke the prior letter_ruling retroactively we hereby reaffirm the rulings and caveats set forth in the prior letter_ruling this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-114417-98 pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer sincerely yours assistant chief_counsel corporate by kes bon ken cohen senior technician reviewer branch
